[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                         FILED
                      ________________________
                                                U.S. COURT OF APPEALS
                                                  ELEVENTH CIRCUIT
                             No. 11-15802             MAY 23, 2012
                         Non-Argument Calendar         JOHN LEY
                       ________________________         CLERK

                    D.C. Docket No. 0:10-cv-60944-JIC


FIDENSIO FLORES FRANCO,


                                                     Plaintiff-Appellant,
                                  versus

CHRISTOPHER CALDWELL,
SHERIFF OF BROWARD COUNTY, FLORIDA,
Alfred T. Lamberti, Sheriff,
DEPARTMENT OF FINANCIAL SERVICES,

                                                     Defendants-Appellees.

                     __________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (May 23, 2012)

Before CARNES, WILSON, and HILL, Circuit Judges:
PER CURIAM:

      Plaintiff, Flores Franco, appeals the denial of his Rule 50 motion for

judgment as a matter of law, which he renewed following a jury verdict against

him on his federal constitutional and state law claims of false arrest and malicious

prosecution. Flores asserts that the district court erred in its instructions to the

jury and that its verdict form misstated the law and misled the jury. We review

allegations of error in jury instructions for an abuse of discretion. Broaddus v.

Florida Power Corp., 145 F.3d 1283, 1288 (11th Cir. 1998) (internal citation

omitted). We do not find such an abuse unless we are left with a “substantial and

uneradicable doubt” as to whether the jury was properly guided during its

deliberations. Id.

      Franco’s main complaint regarding the court’s jury instructions is that they

used the word “intentionally” when no intent must be proved to establish a

violation of a constitutional right. Franco is correct that proof of intent to violate a

constitutional right is not required under Section 1983. The Eleventh Circuit

Pattern Jury Instructions, which the court used to instruct the jury, also correctly

reflect this law. The jury was instructed that as to plaintiff’s claim of

constitutional violation by reason of false arrest and malicious prosecution:

      In order to prevail on this claim, the Plaintiff must prove each of the
following facts by a preponderance of the evidence:

                                           2
       First:        That [the Defendant] intentionally committed acts that violated
                     Flores Franco’s federal constitutional right not to be arrested
                     without probable cause;
       Second:       That in so doing [the Defendant] acted “under color” of the
                     authority of the State of Florida; and
       Third:        That the acts of [the Defendant] were the proximate or legal
                     cause of damages sustained by Flores Franco . . . .

       This charge clearly requires only that the defendant intentionally committed

the acts that are now alleged to be a constitutional violation – not that the

defendant must have intentionally violated Franco’s constitutional right. Franco is

correct that only the former is required and the district court correctly instructed

the jury to that effect. Accordingly, we find no error in these instructions.

       Furthermore, the jury found that the third element – proximate cause of

plaintiff’s damage – was not met. On the verdict form, the jury answered the

question whether the defendant proximately caused damages sustained by Franco

in the negative. Therefore, even if the jury had been incorrectly instructed

regarding intentionality in this action, they found that the defendant did not

proximately cause damages to Franco, thereby extinguishing his claim.1

       Based upon the foregoing, we hold that the judgement of the district court is

due to be

       AFFIRMED.


       1
           Franco’s final issue on appeal deals with an alleged error in the verdict form as to
sovereign immunity, which is mooted by our decision finding no error in the instructions, and,
therefore, no taint on the jury’s verdict finding no liability.

                                              3